Case 6:20-cv-01747-PGB-DCI Document 29 Filed 08/23/21 Page 1 of 7 PageID 231




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                             Case No: 6:20-cv-1747-PGB-DCI

LILLIAN SHIFFMAN,

                       Defendant.


                             REPORT AND RECOMMENDATION
       This cause comes before the Court for consideration without oral argument on the

following motion:

       MOTION:         Plaintiff’s Motion for Default Judgment (Doc. No. 25)

       FILED:          June 2, 2021



       THEREON it is RECOMMENDED that the motion be GRANTED.

       This matter is before the Court on the United States’ Motion for Default Judgment (the

Motion). Doc. 25. No response was filed and the time for doing so has elapsed. The undersigned

recommends that an evidentiary hearing is not required in this case. For the reasons stated below,

the undersigned recommends that the Motion be GRANTED.

       I.      Background and Procedural History

       The United States has filed an Amended Complaint “to reduce to judgment civil penalties

assessed against Lillian Shiffman (Defendant) based on her willful failure to report, pursuant to 31

U.S.C. § 5314 and its implementing regulations, her financial interest in and signature authority
Case 6:20-cv-01747-PGB-DCI Document 29 Filed 08/23/21 Page 2 of 7 PageID 232




over one or more foreign bank accounts during 2010 and 2011.” Doc. 11. The pleading includes

one Count to Reduce to Judgment Willful FBAR Penalties for 2010 and 2011. Id.

       The Court granted for good cause the United States’ request for an extension to serve the

original Complaint. Doc. 10. The United States subsequently filed the Amended Complaint which

includes allegations of Defendant’s alleged evasion of process. Doc. 11. On January 8, 2021, a

summons was returned unexecuted as to Defendant. Doc. 15. In light of many unsuccessful

attempts at service, on January 14, 2021, the United States served the summons, original

Complaint, and Amended Complaint on the Florida Secretary of State as an agent on whom process

may be served pursuant to Florida Statutes section 48.161. Doc. 20. By Order dated April 16,

2021, the Court granted the United States’ Motion for Order Declaring Defendant Served with

Process and found that substituted service was warranted and properly executed. Id.

       On April 27, 2021, the Clerk entered default against Defendant. Doc. 22. Plaintiff now

moves for the Court to grant default judgment against Defendant in the amount of $1,136,710.48

as of October 29, 2019, plus interest. Doc. 25. Upon review of that request, the undersigned

questioned the Defendant’s consent to the extension of time on the statute of limitations to assess

penalties because the exhibits attached to the Motion reflected that Defendant entered into no such

agreement. Accordingly, by Order dated August 17, 2021, the undersigned directed the United

States to submit evidence in support of its allegation and declaration that Defendant agreed to

extend the time for assessing penalties for the 2019 and 2011 calendar years to December 31, 2018.

Doc. 27. The United States has since filed the supporting evidence. Doc. 28. The Motion is ripe

for review.




                                               -2-
Case 6:20-cv-01747-PGB-DCI Document 29 Filed 08/23/21 Page 3 of 7 PageID 233




       II.     Allegations

       According to the Amended Complaint, in or about 2000, Defendant’s late husband opened

an account at Bank Leumi in Israel. Doc. 11 at 4. The customer number associated with the

account ended in “76/88” and the account name was in the name of Cartmel Partners Corp

(Cartmel), which was incorporated in Panama in 2000. Id. In 2014, in a deferred prosecution

agreement between Bank Leumi and the United Sates, the bank admitted that the “use of offshore

entities . . . to serve as nominee accountholders” was part of how it “aided and assisted. . . U.S.

taxpayers in opening and maintaining undisclosed accounts.” Id, citing United States v. Bank

Leumi LE-Israel B.M., no. 14-cr-731 (C.D. Cal. Dec. 23, 2014). Defendant inherited the Bank

Leumi account upon her husband’s death in March 2005, had both a financial interest in and

signature authority over the account, and almost immediately upon inheritance began exercising

control over it such as leaving handwritten instructions during her travel to Israel to purchase

$200,000 of a particular security if any “new emission” of the security became available. Id.

       In July 2005, an Israeli attorney who was a signatory on the Bank Leumi account, wrote to

the bank to expressly give Defendant authority over the account. Id. A declaration of beneficiary

and parties having control filed with Bank Leumi in July 2005 confirms that Defendant was the

sole beneficiary of the account. Id. Another declaration with the bank in June 2008 states that

Defendant had sole control of Cartmel. Id. Defendant retained control over the Bank Leumi

account until it was closed in March 2011. Id.

       After obtaining control of the account in 2005, Defendant received at least $5,000 per

month from the account, and in 2006, she increased the amount to at least $7,000 per month. Id.

Defendant was actively engaged with the bank regarding the monthly distributions including

sending a handwritten letter in 2005 to the bank asking for two distribution checks in January 2006.




                                                 -3-
Case 6:20-cv-01747-PGB-DCI Document 29 Filed 08/23/21 Page 4 of 7 PageID 234




Id. In March 2007, she wrote a letter asking for $21,000 over a one-month period. Id. She also

wrote multiple letters to the bank about ensuring that her address was clearly printed on the

envelopes carrying the checks. Id.

       Defendant consistently failed to disclose her offshore assets on Schedule of Form 1040.

Id. at 7. For each tax year between 2006 and 2011, Defendant checked “no” when asked about

whether she had a financial interest in or signature authority over a foreign account. Id. In 2010

and 2011, Defendant’s account balance at Bank Leumi remained above $10,000 and the highest

balance in 2021 was $2,115,592 and in 2011 was $2,107,298. Id.

       On or before June 30, 2011 and 2012, Defendant was required to file a FBAR reporting

her financial interest in and signature authority over the bank account for those calendar years but

failed to do so.1 Id. Defendant actively attempted to hide her overseas assets from the IRS. Id.

For example, she chose not to have correspondence from Bank Leumi mailed to her home in the

United States and instead she paid an annual fee to have the bank hold her mail. Id. at 8. Any

records not maintained by Bank Leumi were held by Cartmel, a Panamanian entity, and these

records were periodically shown to Defendant who did not retain them. Id.

       Defendant admitted to the IRS that her tax return preparer asked her to fill out a worksheet

each year that asked about foreign accounts and that she answered that question each year by

denying that she had any. Id. She further admitted to the IRS that she never told her tax preparer

about the Bank Leumi account or the proceeds she received from it. Id. In October 2017, after

she closed the account, Defendant falsely represented to an IRS appeals officer that she never dealt

with Bank Leumi regarding investments or checks. Id.




1
 She also failed to timely submit an FBAR for 2005-2009 but the deadline passed for assessing
penalties on these years.



                                               -4-
Case 6:20-cv-01747-PGB-DCI Document 29 Filed 08/23/21 Page 5 of 7 PageID 235




       While the statute of limitations for assessment of an FBAR penalty is six years, Defendant

agreed to extend the time for assessing penalties for the 2010 and 2011 calendar years to December

31, 2018. Id. at 10. On October 5, 2018, a delegate of the Secretary of the Treasury assessed civil

penalties pursuant to 31 U.S.C. § 5321(a(5)(C) based on her willful failure to file. Id. A delegate

of the Secretary of the Treasury gave notice to Defendant of the unpaid penalties, but Defendant

failed and refused to pay the entire amount. Id. As of October 26, 2019, Defendant owes

$1,136,710.48 in FBAR penalties, failure to pay penalties, and interest. Id.

       III.    Legal Standard

       The Federal Rules of Civil Procedure establish a two-step process for obtaining default

judgment. First, when a party against whom a judgment for affirmative relief is sought fails to

plead or otherwise defend as provided by the Federal Rules of Civil Procedure, and that fact is

made to appear by affidavit or otherwise, the Clerk enters default. Fed. R. Civ. P. 55(a). Second,

after obtaining clerk’s default, the plaintiff must move for default judgment. Fed. R. Civ. P. 55(b).

Before entering default judgment, the court must ensure that it has jurisdiction over the claims and

parties, and that the well-pled factual allegations of the complaint, which are assumed to be true,

adequately state a claim for which relief may be granted. See Nishimatsu Constr. Co. v. Houston

Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).2

       IV.     Discussion

       A person who fails to report a financial interest in foreign accounts pursuant to 31 U.S.C.

§ 5314 is liable to the government for a civil penalty. Deeming the well pled facts in the Amended

Complaint as admitted, Defendant had a financial interest in and signatory authority over the



2
  The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to the close of business on September 30, 1981. Bonner v. City of Prichard,
661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).



                                                -5-
Case 6:20-cv-01747-PGB-DCI Document 29 Filed 08/23/21 Page 6 of 7 PageID 236




Leumi Bank account at issue. From 2010 to 2011, both accounts were greater than $10,000 and,

therefore, Defendant was required to disclose her financial interest for each of those years.

Defendant was required to file a Report of Foreign Bank and Financial Accounts (FBAR) to report

the interest on or before June 30 of each year but did not do so. Defendant admitted, through

default, that she agreed to extend the time for assessing penalties for the 2010 and 2011 calendar

years to December 31, 2018.3 A delegate of the Secretary of the Treasury gave notice to Defendant

of the unpaid penalties, but Defendant refused to pay the entire amount. In Defendant’s case, the

assessment was $528,898 for each year at issue for a total of $1,057,796. The United States seeks

$1,136,710.48 in FBAR penalties, failure to pay penalties, and interest for calendar years 2010 and

2011. Docs. 25; 25-1.

       In support of the request, the United States has attached a declaration from Agent Kimberly

Nguyen, Internal Revenue Service (IRS) Revenue Agent. Doc. 25-1. Agent Nguyen attests to the

fact that in her capacity as an agent she has access to and is readily familiar with IRS records and

computerized information regarding the investigation and assessment of FBAR penalties. Id. at 1.

Agent Nguyen declares that Defendant is not a minor or incompetent; Defendant was assessed




3
   IRS Agent Nguyen’s declaration attached to the Motion does not reference the evidence that
supports this assertion but has attached four exhibits to the declaration. The exhibits actually
reflect that Defendant at least initially refused such consent at certain times during the examination
regarding the FBAR penalties. See Doc. 25-1 at 17, ¶25; 24 at ¶ 14. In response to the
undersigned’s Order to Show Cause on the issue of consent, the United States has submitted
evidence reflecting that on May 4, 2017, Defendant signed a consent to extend the time to assess
civil penalties for FBAR violations in 2010 and 2011 to December 31, 2018, which the IRS
countersigned. Doc. 28. The United States explains that it was executed after Defendant
previously refused to sign the consent, but since the penalties were assessed on October 5, 2018,
after the consent was executed, the agreement for the extension was timely. Id. at 2. Attached to
the response is Agent Nguyen’s second declaration on this issue and documents reflecting the
consent. Id. at 28-1, 28-2. The undersigned recommends that the extension is valid especially
considering the failure to respond in this case.




                                                -6-
Case 6:20-cv-01747-PGB-DCI Document 29 Filed 08/23/21 Page 7 of 7 PageID 237




penalties on October 5, 2018; that despite proper notice and demand, Defendant failed to pay the

penalties; and that as of October 29, 2019, Defendant owes $1,136,710.48 in FBAR penalties,

failure to pay penalties, and interest for calendar years 2010 and 2011. Doc. 25-1.

       The Department of Defense Manpower Data Center attached to the Agent Nguyen’s

original declaration reflects that as of June 1, 2021, Defendant is not on active military duty. Doc.

25-1 at 3839.

       The undersigned finds that the Amended Complaint is sufficiently pled to support the

default judgment, and that default judgment has supporting documentation for the requested relief.

       V.       Conclusion

       The undersigned RECOMMENDS that the United States’ Motion (Doc. 25) be

GRANTED, and the Clerk enter a default judgment in favor of the United States and against

Defendant in the amount of $1,136,710.48 as of October29, 2019, plus interest and further

additions thereafter as provided by law.

       Recommended in Orlando, Florida on August 23, 2021.




                                                -7-
